Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... receiving a request to change a representation level for the workflow component from the first representation level to a second representation level; responsive to the request, updating the displayed representation of the workflow component, ... receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component; further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component at the second representation level to reflect the modification; determining whether the modification extends beyond a functional bounds of the workflow component; and responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Lau, Rich J., U.S. 2017/0199727 A1, teaches systems and methods for transaction flow visualization, wherein a flow of a series of software components representing the transaction and data related thereto may be visualized, and further wherein certain conditions may result in a representation of a branching of one or more nodes of the transactions, but does not more particularly teach displaying a representation of a workflow component comprising first and second representation levels, at least one level depicting code and the other level including a depiction of associated functionality, receiving a modification to the functionality comprising a modification to the code, updating the representation at the second level reflecting the change, determining whether the modification extends beyond the functional bounds of the component and, if so, splitting the workflow component into a plurality of workflow components.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 12 and 23 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-4, 7-8 and 10-11 depend from claim 1; claims 13-15, 18-19 and 21-22 depend from claim 12; and claims 24-29 depend from claim 23, and are also allowable at least based on their dependence from allowable independent claims 1, 12 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191